— Judgment unanimously reversed, motion to suppress granted and matter remitted to Jefferson County Court for further proceedings on the indictment. Memorandum: On August 14, 1978 defendants Soluri, Crawford, Davis and Henry were arraigned on burglary and petit larceny charges. Their applications for assigned counsel were granted and they were returned to county jail. The next day, before they had met with counsel they were questioned at the jail concerning an unrelated robbery and murder. Each defendant subsequently signed a written statement admitting his respective involvement in the robbery and murder. Henry, who was 18 years old, was denied a request to speak with his mother before he made his statement. At their suppression hearing, County Court granted Henry’s motion to suppress his robbery and murder statement because he was not allowed to contact his mother. Even though the court found that the police knew the defendants were represented by counsel on the unrelated burglary and petit larceny charges, it denied motions to suppress the robbery and murder statements by Soluri, Crawford and Davis. Subsequently, both Henry and Crawford pleaded guilty to manslaughter in the first degree while Soluri and Davis pleaded guilty to manslaughter in the second degree. The police may not question a suspect who is in custody and represented by an attorney about matters unrelated to the charge on which he is being held, unless his attorney is present (People v Rogers, 48 NY2d 167). Consequently, the statements of Soluri, Crawford and Davis should be suppressed (People v Grant, 45 NY2d 366). Henry’s contention that his conviction should be reversed because his plea was based on the agreement of Davis and Soluri to testify against him is without merit. We have considered defendants’ other contentions and also find them without merit. (Appeal from judgment of Jefferson County Court — manslaughter, second degree.) Present — Dillon, P. J., Cardamone, Doerr, Denman and Moule, JJ.